        Case 6:20-cv-00253-AA     Document 117      Filed 06/17/20   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION




ANDREW CLARK,                                               Case No. 6:20-cv-00253-AA
                                                                              ORDER
             Plaintiff,

      vs.

WELLS FARGO BANK, et al.,

             Defendants.


AIKEN, District Judge:

      On June 4, 2020, plaintiff Andrew Clark moved to dismiss his claims against

Ellen Rosenblum, Benjamin Gutman, and Vanessa Nordyke without prejudice.

Doc. 112. Because these defendants filed a Motion for Summary Judgment (doc. 95)

along with other state defendants, plaintiff may voluntarily dismiss his claims

against them if these defendants stipulate to dismissal or by court order on terms

that the court considers proper. Fed. R. Civ. P. 41(a)(1)(A)(ii), 41(b).

      Pursuant to the Court’s June 5, 2020 Order (doc. 114), defendants Rosenblum,

Gutman, and Nordyke filed a Response (doc. 116) consenting to plaintiff’s requested



Page 1 – ORDER
       Case 6:20-cv-00253-AA   Document 117    Filed 06/17/20   Page 2 of 2




dismissal without prejudice.   Accordingly, plaintiff’s claims against defendants

Rosenblum, Gutman, and Nordyke are DISMISSED and the Court will treat the state

defendants’ Motion for Summary Judgment (doc. 95) as applying only to defendants

Alex Gardner and Eric Hasselman.

      IT IS SO ORDERED.

                  17th day of June 2020
      Dated this _____


                                 /s/Ann Aiken
                          __________________________
                                  Ann Aiken
                          United States District Judge




Page 2 – ORDER
